Citation Nr: 9913669	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the residuals of a 
gunshot wound to the left leg.  

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from February 
1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.     

The Board notes that in the appellant's substantive appeal, 
dated in September 1998, the appellant indicated that he was 
trying to obtain evidence relevant to his claim, and that he 
hoped to submit the evidence within the next 120 days.  A 
letter from the RO to the appellant, dated in January 1999, 
shows that at that time, the RO stated that the 120 days had 
elapsed and that no new evidence had been submitted.  The RO 
noted that they were giving the appellant an additional 30 
days from the date of their letter to submit any relevant 
evidence.  The record is negative for a response from the 
appellant.  Therefore, in a March 1999 letter from the RO to 
the appellant, the RO notified the appellant that his appeal 
was being certified to the Board for disposition.  
Accordingly, the appellant's claim has been received by the 
Board and is ready for appellate review. 


FINDING OF FACT

The medical evidence does not show a nexus between any 
current left leg disability and a disease or injury in 
service.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the residuals of a gunshot wound to the left leg is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are sparse and 
essentially consist of an Affidavit for Philippine Army 
Personnel, dated in February 1946, and the appellant's 
separation examination, dated in March 1946.  The affidavit 
reflects that the appellant served in the Philippine 
Commonwealth Army from January 1943 to October 1945.  
According to the affidavit, in January 1943, the appellant 
joined the guerrillas and served as a rifleman.  The 
appellant's duties included ambushing enemy patrol and trucks 
during the night.  The affidavit further reflects that from 
February 7, 1945 to February 14, 1945, the appellant joined 
in the "mopping" operation at Mount Balat in Bataan.  
According to the affidavit, from April 15, 1945 to September 
28, 1945, the appellant's unit was transferred to Bulacan and 
it attached to different United States Army outfits.  During 
that period of time, the appellant's assignment was to guard 
railways and bridges.  The affidavit also shows that from 
September 29, 1945 to October 14, 1945, the appellant was 
sent to Porac Pampanga, and on October 15, 1945, he was 
discharged.  According to the affidavit, the appellant did 
not allege any wounds or illnesses during his military 
service.

The appellant's March 1946 separation examination shows that 
at that time, there were no musculoskeletal defects listed.  
The appellant's skin was clinically evaluated as "normal."  
The examining physician noted that in his opinion, the 
appellant had not sustained any wounds, injuries, or diseases 
during service.  

A certificate from the Philippine Commonwealth Army shows 
that the appellant served in the Philippine Army from January 
1943 to March 1946.  An Enlistment Record also reflects that 
the appellant served in the Philippine Army from January 1943 
to March 1946. 

In September 1959, the RO requested that the VA service 
department verify the appellant's period of service.  In 
October 1959, the service department responded that the 
appellant had recognized guerrilla service from February 1945 
to March 1946. 

An undated statement from the Department of the Army shows 
that the appellant served in the Philippine Commonwealth 
Army, including the recognized guerrillas in the service of 
the Armed Forces of the United States, from February 1945 to 
March 1946.

An affidavit from the appellant, dated in June 1995, shows 
that at that time, the appellant indicated that in January 
1943, he joined a guerrilla unit in Orani, Bataan, 
Philippines, and was assigned to the First Bataan Infantry 
Company "B."  The appellant stated that in approximately 
March 1944, while on a patrol mission in the mountains of 
Samal, Bataan, Philippines, his platoon encountered Japanese 
soldiers and exchanged fire.  According to the appellant, his 
patrol leader was killed instantly, and he took over the 
command of the platoon because he was a Sergent.  The 
appellant reported that subsequently, he was hit by a 
Japanese rifle bullet in his left leg.  He revealed that he 
received first aid following his injury.  The appellant noted 
that after the war, the bullet remained lodged in his lower 
left leg.  According to the appellant, in April 1995, he had 
the bullet removed.  The appellant revealed that prior to his 
recent surgery, he had been experiencing pain in his left leg 
due to the movement of the bullet.  He noted that because of 
the bullet, he had developed an infection in his left leg.  

In June 1995, the appellant submitted two statements from the 
following people: (1) Mr. M.P.A., and (2) Mr. J.B.P.  
According to Mr. A. and Mr. P., they had both served with the 
appellant during World War II.  The statements supported the 
appellant's contention that in March 1944, he suffered a 
gunshot wound to the left leg.  

Inpatient treatment records from the VA Medical Center (VAMC) 
at Fort Miley, in San Francisco, show that in February 1995, 
the appellant was hospitalized after he was diagnosed with a 
left lower leg abscess.  At that time, the appellant stated 
that he had a three day history of swelling in his left lower 
leg.  The records show that the appellant underwent the 
following procedures: (1) debridement of the anterior and 
lateral compartments of the left lower extremity, and (2) 
inspection of the posterior left lower extremity compartment.  
The appellant's postoperative diagnosis was of a left lower 
leg anterior and lateral compartment necrosis/infection.  
Upon the appellant's discharge, he was diagnosed with 
necrotizing fasciitis.  The examining physician  noted that 
the appellant had been treated with antibiotics in order to 
prevent an infection, but that a large open wound throughout 
the entire lateral aspect of the appellant's left foreleg 
remained. 

The Fort Miley records show that in July 1995, the appellant 
was hospitalized a second time in order to undergo surgery.  
At that time, the examiner noted that the appellant had 
recently been diagnosed with necrotizing fasciitis, and that 
he had been left with an open wound in his left lateral calf 
after he had undergone surgery.  According to the examiner, 
the appellant's wound had been slow to heal.  The records 
reflect that the appellant underwent a debridement and skin 
graft to the left lower leg wound.  The records further show 
that after the appellant's surgery, his dressings were 
changed and it was noted that there had been a good "take" 
of the skin graft.  According to the records, the appellant 
was advised to remain in the hospital for a few more days, 
but the appellant demanded that he be discharged.  Upon his 
discharge, he was diagnosed with an open wound of the left 
lower extremity, at the lateral calf, from necrotizing 
fasciitis which was diagnosed in April 1995.  

In February 1996, the RO received a statement from the 
appellant's son, Mr. E.G.C., dated in January 1996.  The 
statement supported the appellant's contention that during 
service, he suffered a gunshot wound to his left leg.  
According to Mr. C., the bullet remained lodged in the 
appellant's leg, and in April 1995, the appellant developed 
an infection in his left leg due to the bullet.  The 
appellant's son included photographs which showed that the 
appellant had an open wound on his leg.  

Private medical records from the Seton Medical Center in Daly 
City, California, show that on November 9, 1995, the 
appellant underwent surgery.  At that time, the appellant 
stated that he had sustained a gunshot wound in 1943.  The 
appellant indicated that following his injury, he had 
suffered from discomfort in the left tibial area.  He noted 
that in March 1995, he developed a "drainage" problem, and 
he subsequently underwent surgery.  According to the 
appellant, following his surgery, he continued to suffer from 
the "drainage" problem.  

The Seton records reflect that the appellant's preoperative 
diagnosis was of osteomyelitis of the left tibia and fibula.  
According to the records, the appellant underwent extensive 
wound debridement and removal of a foreign body (metallic 
bullet).  The intraoperative findings showed that there was 
metallic shrapnel at the anteromedial aspect of the tibia, 
which was removed.  There were additional metallic fragments 
which were imbedded into the bone, and according to the 
records, it was considered most prudent not to remove those 
since there was no purulence in that area.  The proximal 
tibia was relatively free from purulence, but the distal 
tibia was purulent, and a draining sinus was noted which 
included the anterior aspect of the ankle.  The appellant's 
postoperative diagnosis was of osteomyelitis of the left 
tibia and fibula.  

According to the Seton records, on November 13, 1995, the 
appellant underwent irrigation, debridement, and hemostasis 
of the left tibia wound.  At that time, the examiner noted 
that the appellant had recently undergone an irrigation and 
debridement of the left tibia anterior compartment.  
According to the examiner, subsequent to the appellant's 
surgery, the appellant suffered from chronic "oozing" of 
his tibial wound and transfusions were required.  The 
examiner stated that the appellant also had an episode of low 
hypotensive blood pressure, and it was determined that he 
needed repeat washout and hemostasis control of the wound.  
The appellant was taken to the operating room in order to 
obtain hemostasis.  The appellant's postoperative diagnoses 
included the following: (1) left tibia osteomyelitis, and (2) 
left distal bleeding postsurgical wound.  

The Seton records include a pathology report, dated in 
November 1995.  The report reflects that a specimen, which 
was taken during the appellant's November 1995 surgery, was 
labeled "bullet left medial tibial" and it consisted of an 
irregular piece of gray metal.  The diagnoses included the 
following: (1) left medial tibial area, removal, bullet 
(gross diagnosis), (2) left tibial skin, excision, abscess 
and scarring, (3) tissue from the left proximal skin, 
excision, scarring, foreign body reaction and 
pseudoepitheliomatous hyperplasia, (4) left tibia, excision, 
bone fragment (gross diagnosis, and (5) skin of left leg, 
excision, scarring, foreign body reaction and 
pseudoepitheliomatous hyperplasia.  




II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Recognized guerrilla service, along with service in the 
Commonwealth Army of the Philippines in the service of the 
Armed Forces of the United States, is recognized service for 
purposes of VA compensation benefits.  38 C.F.R. § 3.8 
(1998).  Guerrilla service is defined as persons who served 
as guerrillas under a commissioned officer of the United 
States Army, Navy, or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized and cooperating 
with the United States Forces.  The following certifications 
by the service departments will be accepted as establishing 
guerrilla service: (1) recognized guerrilla service, and; (2) 
unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
38 C.F.R. § 3.8(d)(2) (1998).  In general, a service 
department determination as to an individual's service is 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203 (1998).

To summarize, the appellant contends that in approximately 
March 1944, while on a patrol mission in the mountains of 
Samal, Bataan, Philippines, his platoon encountered Japanese 
soldiers and exchanged fire.  According to the appellant, at 
that time, he was hit by a Japanese rifle bullet in his left 
leg.  He reveals that after the war, the bullet remained 
lodged in his lower left leg.  According to the appellant, in 
April 1995, he developed an infection in his left leg and he 
subsequently had the bullet removed.  The appellant maintains 
that prior to his recent surgery, he had been experiencing 
pain in his left leg due to movement of the bullet.  He 
contends that because the bullet remained lodged in his left 
leg, he ultimately developed an infection in his leg which 
required surgery.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current left leg 
disability is related to a gunshot injury during service, is 
not competent evidence.  

The Board observes that the evidence of record includes lay 
statements from the appellant's son, Mr. E.G.C., and from Mr. 
M.P.A. and Mr. J.B.P.  To whatever extent such statements are 
offered to establish that the appellant's current leg 
disability is related to service, such statements do not 
constitute competent, and hence, probative evidence with 
respect to the issue under consideration.  Therefore, since 
the evidence does not show that Mr. C., Mr. A., and/or Mr. P. 
possess medical expertise, nor is it contended otherwise, 
they are not qualified to offer evidence that requires 
medical knowledge such as a diagnosis or opinion as to the 
cause of a disability.  See Espiritu, 2 Vet. App. at 492, 
494; Grottveit, 5 Vet. App. at 91, 93.

In the instant case, the Board recognizes that the appellant 
has a current left leg disability, and that in November 1995, 
a bullet was removed from his left leg.  In this regard, 
inpatient treatment records from the Fort Miley VAMC show 
that in February 1995, the appellant was diagnosed with 
necrotizing fasciitis and he underwent the following surgical 
procedures: (1) debridement of the anterior and lateral 
compartments of the left lower extremity, and (2) inspection 
of the posterior left lower extremity compartment.  The 
records further reflect that in July 1995, the appellant 
underwent a debridement and skin graft to the left lower leg 
wound, and he was subsequently diagnosed with an open wound 
of the left lower extremity, at the lateral calf, from 
necrotizing fasciitis.  Moreover, the private medical records 
from the Seton Medical Center show that in November 1995, the 
appellant underwent extensive wound debridement and removal 
of foreign body (metallic bullet).  According to the Seton 
records, the intraoperative findings showed that there was 
metallic shrapnel at the anteromedial aspect of the tibia, 
which was removed.  There were additional metallic fragments 
which were imbedded into the bone.  According to the records, 
the appellant's postoperative diagnosis was of osteomyelitis 
of the left tibia and fibula.  

The Board observes that according to the appellant, in 
approximately March 1944, he suffered a gunshot wound of the 
left leg.  The Board notes that, as previously stated, in 
October 1959, the VA service department certified that the 
appellant had recognized guerrilla service from February 1945 
to March 1946.  In this regard, it should be reemphasized 
that a service department determination as to an individual's 
service is binding on the VA.  Duro, 2 Vet. App. at 530.  
Therefore, the appellant's claimed injury occurred before his 
recognized service began.  The Board further notes that even 
if the appellant was able to show that he had recognized 
active service at the time of his claimed injury, the service 
medical records are negative for any complaints or findings 
of a gunshot wound to the left leg.  The February 1946 
Affidavit for Philippine Army Personnel shows that at that 
time, the appellant did not allege any wounds or illnesses 
during his military service.  Moreover, the appellant's March 
1946 separation examination reflects that at that time, it 
was the examining physician's opinion that the appellant had 
not sustained any wounds, injuries, or diseases during 
service.  Accordingly, in light of the above, as no competent 
medical evidence is of record showing a nexus between the 
appellant's current left leg disability and any incident of 
service, this claim must be denied as not well grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

Entitlement to service connection for the residuals of a 
gunshot wound to the left leg is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

